Ryland, Judge,
delivered the opinion of the court.
This case comes fully within the principle settled by this court in the cases of Noble v. Steamboat St. Anthony, 12 Mo. Rep. 261, and Twichell v. Steamboat Missouri, ib. 412. These cases, decide that the statute of this state, concerning boats and vessels, is limited in its provisions to contracts made within the state with boats used in navigating the waters of this state. These last decisions were made in accordance with the decision of this court in the case of the Steamboat Raritan v. Pollard, 10 Mo. 583. This point has been before this court since the Raritan case, three different times, including the ease now before us.
This court adheres to the former decisions, and will adhere to them, until there shall be a change in the law concerning boats and vessels. Let the judgment be reversed,
the other judges concurring.